ROBERTSON, Judge,
dissenting.
I respectfully dissent. The Anserts’ properly designated evidence establishes that, although Federal’s liability for the limit of the automobile policy had become reasonably clear, Federal nevertheless made its offer to pay those proceeds conditional upon Anserts’ release of Federal from any liability it may have under the worker’s compensation policy — additional liability which the majority concedes may amount to more than $1,000,-000. This precise conduct has been identified and prohibited as a bad faith practice under I.C. 27-4-1-4.5(13) (Insurance companies may not delay the settlement of a claim under one insurance policy to influence a settlement under other insurance coverage). While the violation of the statute may not be dispositive of whether the Anserts can prove their case or establish their entitlement to punitive damages, the Anserts have nevertheless established a genuine issue of material fact with respect to whether the alleged bad faith settlement offer made by Federal constituted a tortious breach of its duty to deal with its insured in good faith which was summarized in Nelson v. Jimison, 634 N.E.2d 509 (Ind.Ct.App.1994), as follows:
The obligation of good faith and fair dealing with respect to the discharge of the insurer’s contractual obligation includes the obligation to refrain from making an unfounded refusal to pay policy proceeds, causing an unfounded delay in making payment, deceiving the insured, or exercising any unfair advantage to pressure the insured into settlement of his claim. The insurer does not necessarily breach its duty of good faith every time it erroneously denies an insurance claim; a good faith dispute about the amount of a claim will not supply the basis for recovery under the theory that the insurer tortiously breached its duty to exercise good faith with respect to its insured.
Moreover, even if the jury determines that the insurer committed a tortious breach of its duty to exercise good faith, the right of the insured to punitive damages is not automatic. Punitive damages may be awarded only if there is clear and convincing evidence that the insurer acted with malice, fraud, gross negligence, or oppressiveness which was not the result of mistake or other human failing.
Id. at 512 (Emphasis added; citations to Erie Insurance Company v. Hickman by Smith, 622 N.E.2d 515, 518-20 (Ind.1993) omitted).
The disputes between Federal and Ansert over the interpretation of the anti-stacking and the worker’s compensation reduction clauses in the automobile policy are truly irrelevant. That Federal and the Anserts may have had good faith disputes (or were equally contentious) with respect to these other issues does not somehow excuse Federal from promptly paying its share of the Anserts’ underinsured motorist coverage once its liability for that amount became reasonably clear.
Moreover, in the earlier appeal, our resolution of the dispute over the worker’s compensation reduction clause against Federal was *843based on our supreme court’s 1992 decision in Tate v. Secura Insurance, 587 N.E.2d 665 (Ind.1992), which involved policy language virtually identical to the language at issue in the Federal policy. See Ansert v. Federal Insurance Company, Ind.Ct.App. No. 10A01-9409-CV-314 (1994), trans. denied. Thus, a reasonable fact-finder in the present case could easily conclude that Federal, at the time of the allegedly bad-faith settlement offer in 1993, was well aware 1) that the Tate decision had been decided adversely to its position; 2) that Federal could face substantial liability under Anserts’ workers compensation policy in addition to the liability faced under the automobile policy; and therefore, 3) that Federal was motivated by dishonest purpose, moral obliquity, or furtive design when it included the requirement that its payment of the automobile policy proceeds be conditioned upon the Anserts’ release of any claim for worker’s compensation benefits they would have been entitled to under the other Federal policy. See Johnston v. State Farm Mutual Automobile Insurance Company, 667 N.E.2d 802, 805 (Ind.Ct.App.1996) (Bad faith amounts to more than bad judgment or negligence; it involves dishonest purpose, moral obliquity, or furtive design), trans. denied.
The majority concedes that a bad faith delay in the payment of policy proceeds would support an award of compensatory damages, which in turn would support an award of punitive damages. (Slip. op. p. 841). Therefore, I cannot understand how the majority can affirm summary judgment on either claim. Again, as noted in Nelson, 634 N.E.2d 509:
Summary judgment must be denied if the resolution hinges upon state of mind, credibility of the witnesses, or the weight of the testimony. Mere improbability of recovery at trial does not justify the entry of summary judgment against the plaintiff. On a motion for summary judgment, the evidence must be construed in favor of the nonmovant, and any doubt about the existence of a genuine issue of material fact must be resolved against the moving party.
Id. at 512 (Citations omitted).
Furthermore, I can conceive of no justification for the trial court to prohibit the An-serts from conducting discovery on their bad faith claim. Indiana’s discovery rules are designed to allow a liberal discovery process to provide parties with information essential to the litigation of the issues and to promote settlement. Rivers v. Methodist Hospitals, Inc., 654 N.E.2d 811, 813 (Ind.Ct.App.1995). Generally, parties may obtain discovery of any nonprivileged matter relevant to the subject matter involved in the pending litigation. Mulder v. Vankersen, 637 N.E.2d 1335, 1337 (Ind.Ct.App.1994), trans. denied. As noted above, the Anserts have sufficiently stated a claim for a bad faith insurance practice as prohibited by I.C. 27-4-1-4.5(13). Thus, I am compelled to conclude that the trial court also committed error in prohibiting the An-serts from conducting discovery on their claim. See Rembold Motors, Inc. v. Bonfield, 155 Ind.App. 422, 293 N.E.2d 210, 220 (1973) (The trial court errs in entering summary judgment before discovery matters have been resolved). Summary judgment proceedings should not be used as an abbreviated trial. Brewster v. Rankins, 600 N.E.2d 154, 156 (Ind.App.1992). Although summary judgment proceedings expose spurious cases and eliminate undue burdens on courts and litigants, courts must exercise caution to ensure that a party is not denied his right to a fair determination of a genuine issue of fact. Four Winns, Inc. v. Cincinnati Insurance Company, Inc., 471 N.E.2d 1187, 1188 (Ind.Ct.App.1984), trans. denied. As noted earlier, improbability of recovery does not justify summary judgment. Id.
Our supreme court has recognized a cause of action for the tortious breach of an insurer’s duty to deal in good faith with its insured. See Erie, 622 N.E.2d at 519. Neither this court, nor the trial court, may abolish the tort or hastily abort such cases simply because the litigation may be distasteful. I would reverse and remand with instructions that the Anserts be permitted to conduct discovery and proceed to trial on their claim.